                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
ex rel. LEANN MARSHALL, and                     )
LEANN MARSHALL, INDIVIDUALLY,                   )
                                                )
STATE OF TENNESSEE,                             )
ex rel. LEANN MARSHALL, and                     )
LEANN MARSHALL, INDIVIDUALLY,                   ) No. 3:17-cv-96
                                                ) Judge Collier
        Plaintiffs/Relators,                    )
                                                )
v.                                              )
                                                )
UNIVERSITY OF TN MEDICAL CENTER HOME            )
CARE SERVICES, LLC, and LHC GROUP, INC.,        )
                                                )
        Defendants.                             )
_______________________________________________________________________


UNITED STATES OF AMERICA ex rel.                           )
VIB PARTNERS,                                              )
                                                           )
       Plaintiff/Relator,                                  ) No. 3:19-cv-84
                                                           ) Judge Collier
v.                                                         )
                                                           )
LHC GROUP, INC.,                                           )
                                                           )
       Defendant.                                          )

                       CONSOLIDATION & SCHEDULING ORDER

       Before the Court is Relators’ unopposed motion to consolidate Case No. 3:17-cv-96 and

Case No. 3:19-cv-84 and to issue a stipulated briefing schedule. (Doc. 34 in Case No. 3:17-cv-96;

Doc. 46 in Case No. 3:19-cv-84.) The Relators argue consolidation of the cases is appropriate

because (1) both cases share common questions of law and fact and involve the same defendants,

and (2) consolidation will promote judicial economy because both cases are before the Court and
the parties intend to file similar or related pleadings. (Id.) For good cause shown and based on

the parties’ agreement, the motion (Doc. 34 in Case No. 3:17-cv-96; Doc. 46 in Case No. 3:19-cv-

84) is GRANTED. Case No. 3:17-cv-96 is CONSOLIDATED with Case No. 3:19-cv-84. See

Fed. R. Civ. P. 42(a). Case No. 3:17-cv-96 is designated as the lead case, and all documents

subsequently filed with respect to either case shall be docketed in Case No. 3:17-cv-96.     It is

further ORDERED that:

       1.      Within thirty (30) days of this Order, Relators shall file a Consolidated Amended

Complaint;

       2.      Within forty-five (45) days of the filing of the Consolidated Amended Complaint,

Defendants shall respond to that Complaint;

       3.      Within thirty (30) days of the filing of Defendants’ response to the Consolidated

Amended Complaint, Relators shall respond to any motions to dismiss filed by Defendants;

       4.      Within fourteen (14) days of Relators’ response to any motions to dismiss,

Defendants shall file any replies; and

       5.      This Order shall not prejudice Defendants’ right to assert any arguments that could

have been made against either complaint, as originally filed or as consolidated, under 31 U.S.C.

§ 3730(b)(5), 31 U.S.C. § 3730(e), or any other appropriate statute or rule.



       SO ORDERED.
       ENTER:


                                                     /s/____________________________
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE
